FILED
                               NOT FOR PUBLICATION                           JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



LARRY D. JONES,                                     No. 11-16966

                 Plaintiff - Appellant,             D.C. No. 1:10-cv-02063-GBC

  v.
                                                    MEMORANDUM *
JAYANTA CHOUDHURY, M.D.; et. al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                     Gerald B. Cohn, Magistrate Judge, Presiding **

                                Submitted July 17, 2012 ***

Before:         SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Larry D. Jones appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
                Jones consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations in connection with injuries he sustained during stomach surgery. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Jones’s claim of deliberate indifference

to his serious medical needs because the complaint failed to allege facts suggesting

that the defendants acted with deliberate indifference. See Toguchi v. Chung, 391

F.3d 1051, 1058 (9th Cir. 2004) (prison officials act with deliberate indifference

only if they know of and disregard an excessive risk to a prisoner’s health); see

also Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“Medical malpractice does not

become a constitutional violation merely because the victim is a prisoner.”).

      Jones’s motion for default judgment is denied.

      Jones’s remaining contentions are unavailing.

      AFFIRMED.




                                          2                                     11-16966